DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on 1/5/2022 has been entered and made of record.  

Response to Amendment/Remarks
In the response filed Claims 1, 7, and 12 were amended.  Claims 3, 11, and 14 were canceled.  Claims 1-2, 4-10, 12-13, and 15-16 were presented for examination.  

Applicants’ amendments/remarks regarding rejections under 35 USC 112(a) and 35 USC 112(b) to their respective pending claims have been fully considered, are persuasive, and accordingly, withdrawn.  Applicants’ amendments/arguments overcome the prior art of record; the rejections of the claims under AIA  35 U.S.C. 103; and are persuasive.  Accordingly, said rejections are withdrawn.  Examiner further articulates the differences between the prior art and in allowed claims in the examiners reason for allowance below. 

Allowable Subject Matter
Claims 1-2, 4-10, 12-13, and 15-16 are allowed.  

The following is an Examiner's statement of reasons for allowance:

The independent claims generally describes a method to detect good and bad packets during a distributed denial of service attack and only drop bad packets and not good packets to the greatest extent possible. 
Various examples have been found in the art describe aspects of the claimed invention.  Jordan (US 2016/0366099 A1) Fig. 12, ¶ 140-144, known good and bad packets are determined based on comparisons of CRC hashes with fingerprints of known good or bad packets indicating malicious or non-malicious packets.  Jordan, Fig. 12, ¶ 140-144, the payload field of the packet is hashed to CRC hashes with fingerprints of known good or bad packets indicating malicious or non-malicious packets.  Jordan, Fig. 12, bad packets are dropped and alerts are created.  Jordan, Fig. 12, good packets are routed to their destination.
Jordan does not, but in related art, Jain et al. (US 2017/0250954 A1) ¶ 43-44 and 50-51 disclose partitioning headers and payloads of packets to create signatures and then hashing the unique signatures into compressed unique identifiers of the fingerprint.  Jain, ¶ 52-53 the count of each unique combination is incremented upon the occurrence of another packet with that signature.  Jain, Fig. 9, ¶ 58 the resultant top signatures are used for packet filtering.
Jordan in view of Jain does not, but in related art, Singh et al. (US 2006/0098585 A1) ¶ 25 discloses a good match and bad match counter for packets.  Singh, Fig. 6 depicts incrementing a bad match counter.  Singh, Fig. 5 depicts incrementing a good match counter.       

Hence, while various art tangentially discusses aspects of the claimed invention none of the prior individually or in reasonable combination discloses the claimed invention.  
Dependent claims being dependent on their respective independent claims are therefore allowed under the same rationale.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments to Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5PM EST.




/STEPHEN GUNDRY/
Examiner, Art Unit 2435

/J. BRANT MURPHY/Primary Examiner, Art Unit 2435